

117 SRES 145 ATS: Designating the first week of April 2021 as “National Asbestos Awareness Week”.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 145IN THE SENATE OF THE UNITED STATESMarch 25, 2021Mr. Tester (for himself, Mr. Merkley, Mr. Whitehouse, Mr. Daines, Mr. Carper, and Mr. Durbin) submitted the following resolution; which was considered and agreed toRESOLUTIONDesignating the first week of April 2021 as National Asbestos Awareness Week.Whereas dangerous asbestos fibers are invisible and cannot be smelled or tasted;Whereas the inhalation of airborne asbestos fibers can cause significant damage;Whereas asbestos fibers can cause cancer (such as mesothelioma), asbestosis, and other health problems;Whereas symptoms of asbestos-related diseases can take between 10 and 50 years to present themselves;Whereas the projected life expectancy for an individual diagnosed with mesothelioma is between 6 and 24 months;Whereas little is known about late-stage treatment of asbestos-related diseases, and there is no cure for those diseases;Whereas early detection of asbestos-related diseases may give some patients increased treatment options and may improve the prognoses of those patients;Whereas, although the consumption of asbestos within the United States has been substantially reduced, the United States continues to consume tons of the fibrous mineral each year for use in certain products;Whereas thousands of people in the United States have died from asbestos-related diseases and thousands more die every year from those diseases;Whereas, although individuals continue to be exposed to asbestos, safety measures relating to the prevention of asbestos exposure have significantly reduced the incidence of asbestos-related diseases and can further reduce the incidence of those diseases;Whereas thousands of workers in the United States face significant asbestos exposure, which has been a cause of occupational cancer;Whereas a significant percentage of victims of asbestos-related diseases were exposed to asbestos on naval ships and in shipyards;Whereas asbestos was used in the construction of a significant number of office buildings and public facilities built before 1975;Whereas people in the small community of Libby, Montana, suffer from asbestos-related diseases, including mesothelioma, at a significantly higher rate than individuals in the United States as a whole; andWhereas the designation of a National Asbestos Awareness Week will raise public awareness about the prevalence of asbestos-related diseases and the dangers of asbestos exposure: Now, therefore, be itThat the Senate—(1)designates the first week of April 2021 as National Asbestos Awareness Week;(2)urges the Surgeon General of the United States to warn and educate people about the public health issue of asbestos exposure, which may be hazardous to their health; and(3)respectfully requests that the Secretary of the Senate transmit a copy of this resolution to the Office of the Surgeon General.